WRIT DENIED: Relator’s conviction was final long before the decision in Cage v. Louisiana, 498 U.S. 39, 111 S.Ct. 328, 112 L.Ed.2d 339 (1991), and the Louisiana Supreme Court has held that the Cage decision should not be retroactively applied. See State ex rel. Taylor v. Whitley, 606 So.2d 1292 (La.1992). For this reason, we deny relator’s claim.
The claim made by the relator in his supplemental brief to this court is repetitive to his appeal and will not be considered. La. C.Cr.P. art. 930.4.
COOKS, J., dissents and assigns reasons.